280 F.2d 422
John L. LEWIS, Henry G. Schmidt and Josephine Roche, asTrustees of the United Mine Workers of AmericaWelfare and Retirement Fund,v.Edward J. TOTH, individually and trading as TothConstruction Company, Appellant.
No. 13153.
United States Court of Appeals Third Circuit.
Argued June 7, 1960.Decided July 28, 1960.

Kim Darragh, Pittsburgh, Pa., for appellant.
Charles L. Widman, Washington, D.C., (Val J. Mitch, Washington, D.C., Alexander Unkovic, Kountz, Fry & Meyer, Pittsburgh, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
We have examined the record in this appeal and have considered carefully the arguments of counsel.  We can perceive no error and consequently the judgment appealed from will be affirmed.